Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to the amendment filed on 3/16/2022. As directed by the amendment, claims 1, 6-7, 14, 16, and 19 have been amended, claims 5, 13, and 20 have been canceled, and no claims have been added. Thus, claims 1-4, 6-12, and 14-21 are pending in the application.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.  For example, the following limitations are interpreted as invoking 35 USC 112(f):
“means for determining a measure of respiratory flow” (claim 19, ln. 2)
“means for determining a shape index” (claim 19, ln. 3)
“means for determining a ventilation means” (claim 19, ln. 5)
“means for deriving a treatment setting” (claim 19, ln. 7)
“means for generating and providing a respiratory treatment” (claim 19, ln. 9)
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-2, 4-5, 6-10, and 12, 14-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthews et al (2003/0111079).
Regarding claim 1, Matthews discloses a method of a controller for determining a treatment setting in a respiratory treatment device (Fig. 1 depicts a respiratory treatment device configured to perform a method of controlling a treatment setting): receiving, by the controller, data representing a measure of respiratory flow obtained by a sensor (Fig. 1, flow sensor 46 and pressure sensor 48 send respiratory flow data to controller 50); from the data representing the measure of respiratory flow, determining a shape index representing a degree of partial obstruction ([0181] discloses an auto-CPC control layer of controller 50, wherein this control layer is configured to determine a shape index. [0185] discloses the controller determining roundness, flatness, and skewness of each breath waveform. The roundness, flatness, and skewness are then trended over time to obtain a final “result” for each of the roundness, flatness, and skewness characteristics. See the table of [0239], which cites roundness result “b,” flatness result “c,” and skewness result “d”. These results “b,” “c,” and “d” are considered shape indices); from the data representing the measure of respiratory flow, determining a ventilation measure representing a degree of change in ventilation between a current breath and recent breath history ([0186] discloses determining a weight peak flow Qwpeak for each breath. Qwpeak for a breath is then compared to breath trends over time to arrive at a result “a;” see table of [0239]. This result “a” is considered a ventilation measure representing a degree of change in ventilation between a current breath and recent breath history); and calculating a treatment setting as a proportional function of both the degree of partial obstruction and the degree of change in ventilation ([0238]-[0239] discloses that the results of Qwpeak, roundness, flatness, and skewness (i.e. results “a,” “b,” “c,” and “d”) are placed into a final voting “function” to determine what actions to take in terms of pressure support to the user.  Depending on the final value of the voting, pressure is either increased or decreased; see [0257]-[0259] and Fig. 26. Fig. 26 depicts a simple proportional function), wherein the controller operates the respiratory treatment device to control a treatment with the treatment setting ([0255] discloses that the auto-CPAP controller uses the final voting to take “actions” (i.e. increase or decrease the applied pressure).
Regarding claim 2, Matthews discloses that the shape index is determined from a number of breaths in a range from 1 to 3 breaths ([0184] discloses that the shape index values are calculated for each breath)
Regarding claim 4, Matthews discloses the controller applying the treatment setting to set an auto-titrating respiratory treatment device ([0181] discloses the cited control layer as an “auto-CPAP control layer”).
Regarding claim 6, Matthews discloses the treatment setting as a flow control setting ([0184] discloses the auto-CPAP layer changing pressure settings, whereby changes in pressure can only be accomplished by controlled the flow from the pressure generator 40).
Regarding claim 7, Matthews discloses the treatment setting as a treatment pressure ([0184] discloses the auto-CPAP layer changing pressure settings).
Regarding claim 8, Matthews discloses the proportional function comprising a flow limitation measure, the flow limitation measure being a fuzzy logic flow limitation measure derived from a fuzzy logic algorithm ([0239]-[0240] discloses the “final voting” function, wherein the result of the final vote is considered a “flow limitation measure.”  The voting process going into determining the result of the final vote is considered a “fuzzy logic algorithm”).
Regarding claim 9, Matthews discloses an apparatus for respiratory treatment  (Fig. 1 depicts a respiratory treatment device) comprising: a sensor to determine a measure of respiratory flow (Fig. 1, flow sensor 46 and pressure sensor 48 send respiratory flow data to controller 50); and a processor configured to: (a) determine from the measure of respiratory flow a shape index representing a degree of partial obstruction ([0181] discloses an auto-CPC control layer of controller 50, wherein this control layer is configured to determine a shape index. [0185] discloses the controller determining roundness, flatness, and skewness of each breath waveform. The roundness, flatness, and skewness are then trended over time to obtain a final “result” for each of the roundness, flatness, and skewness characteristics. See the table of [0239], which cites roundness result “b,” flatness result “c,” and skewness result “d”. These results “b,” “c,” and “d” are considered shape indices), (b) determine from the measure of respiratory flow a ventilation measure representing a degree of change in ventilation between a current breath and recent breath history ([0186] discloses determining a weight peak flow Qwpeak for each breath. Qwpeak for a breath is then compared to breath trends over time to arrive at a result “a;” see table of [0239]. This result “a” is considered a ventilation measure representing a degree of change in ventilation between a current breath and recent breath history), and (c) derive a treatment setting as a proportional function of both the degree of partial obstruction and the degree of change in ventilation, and a flow generator configured to provide respiratory treatment ([0238]-[0239] discloses that the results of Qwpeak, roundness, flatness, and skewness (i.e. results “a,” “b,” “c,” and “d”) are placed into a final voting “function” to determine what actions to take in terms of pressure support to the user.  Depending on the final value of the voting, pressure is either increased or decreased; see [0257]-[0259] and Fig. 26. Fig. 26 depicts a simple proportional function), wherein the processor is configured to control generation of the treatment with the treatment setting (Fig. 1, pressure generator is a type of flow generator that would be controlled by controller 50).
Regarding claim 10, Matthews discloses an apparatus for respiratory treatment (Fig. 1 depicts a respiratory treatment device configured to perform a method of controlling a treatment setting) comprising: a sensor to determine a measure of respiratory flow (Fig. 1, flow sensor 46 and pressure sensor 48 send respiratory flow data to controller 50); and a processor configured to: determine from the measure of respiratory flow a shape index representing a degree of partial obstruction ([0181] discloses an auto-CPC control layer of controller 50, wherein this control layer is configured to determine a shape index. [0185] discloses the controller determining roundness, flatness, and skewness, all of which are considered shape indices); determine from the measure of respiratory flow a ventilation measure representing a degree of change in ventilation ([0186] discloses determining a weight peak flow Qwpeak, wherein peak flow would represent a degree of change in ventilation); and derive a treatment setting as a proportional function of both the degree of partial obstruction and the degree of change in ventilation ([0238]-[0239] discloses that Qwpeak, roundness, flatness, and skewness are placed into a final voting “function” to determine what actions to take in terms of pressure support to the user.  Depending on the final value of the voting, pressure is either increased or decreased; see [0257]-[0259] and Fig. 26).
Regarding claim 12, Matthews discloses the shape index as determined by the processor from a number of breaths in a range from 1 to 3 breaths ([0184] discloses that the shape index values are calculated for each breath).
Regarding claim 14, Matthews discloses the treatment setting as a flow control setting ([0184] discloses the auto-CPAP layer changing pressure settings, whereby changes in pressure can only be accomplished by controlled the flow from the pressure generator 40).
Regarding claim 15, Matthews discloses the apparatus comprising an auto-titrating respiratory treatment device ([0181] discloses the cited control layer as an “auto-CPAP control layer”).
Regarding claim 16, Matthews discloses the treatment setting as a treatment pressure ([0184] discloses the auto-CPAP layer changing pressure settings).
Regarding claim 17, Matthews discloses the apparatus comprising an auto-titrating respiratory treatment device ([0181] discloses the cited control layer as an “auto-CPAP control layer”).
Regarding claim 18, Matthews discloses the proportional function comprising a flow limitation measure, the flow limitation measure being a fuzzy logic flow limitation measure derived from a fuzzy logic algorithm ([0239]-[0240] discloses the “final voting” function, wherein the result of the final vote is considered a “flow limitation measure.”  The voting process going into determining the result of the final vote is considered a “fuzzy logic algorithm”).
Regarding claim 19, Matthews discloses an apparatus for respiratory treatment (Fig. 1 depicts a respiratory treatment device configured to perform a method of controlling a treatment setting) comprising: means for determining a measure of respiratory flow (Fig. 1, flow sensor 46 and pressure sensor 48 send respiratory flow data to controller 50); means for determining a shape index representing a degree of partial obstruction from the measure of respiratory flow ([0181] discloses an auto-CPC control layer of controller 50, wherein this control layer is configured to determine a shape index. [0185] discloses the controller determining roundness, flatness, and skewness of each breath waveform. The roundness, flatness, and skewness are then trended over time to obtain a final “result” for each of the roundness, flatness, and skewness characteristics. See the table of [0239], which cites roundness result “b,” flatness result “c,” and skewness result “d”. These results “b,” “c,” and “d” are considered shape indices); means for determining a ventilation measure representing a degree of change in ventilation between a current breath and recent breath history from the measure of respiratory flow ([0186] discloses determining a weight peak flow Qwpeak for each breath. Qwpeak for a breath is then compared to breath trends over time to arrive at a result “a;” see table of [0239]. This result “a” is considered a ventilation measure representing a degree of change in ventilation between a current breath and recent breath history); means for deriving a treatment setting as a proportional function of both the degree of partial obstruction and the degree of change in ventilation ([0238]-[0239] discloses that the results of Qwpeak, roundness, flatness, and skewness (i.e. results “a,” “b,” “c,” and “d”) are placed into a final voting “function” to determine what actions to take in terms of pressure support to the user.  Depending on the final value of the voting, pressure is either increased or decreased; see [0257]-[0259] and Fig. 26. Fig. 26 depicts a simple proportional function); and means for generating and providing a respiratory treatment to a patient in response to the derived treatment setting, wherein the apparatus comprises an auto-titrating respiratory treatment device ([0181] discloses the cited control layer as an “auto-CPAP control layer,” whereby the pressure generator 40 and controller 50 work together to provide the respiratory treatment).
Regarding claim 21, Matthews discloses the proportional function comprising a flow limitation measure, the flow limitation measure being a fuzzy logic flow limitation measure derived from a fuzzy logic algorithm the proportional function comprising a flow limitation measure, the flow limitation measure being a fuzzy logic flow limitation measure derived from a fuzzy logic algorithm ([0239]-[0240] discloses the “final voting” function, wherein the result of the final vote is considered a “flow limitation measure.”  The voting process going into determining the result of the final vote is considered a “fuzzy logic algorithm”).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews, as applied to claims 1 and 9 above, and further in view of Berthon-Jones (5,704,345).
	Regarding claims 3 and 11, Matthews does not disclose that the shape index of an M-shape breath index.
	However, Berthon-Jones teaches the use of shape factors to detect M-shape flow detection functions (Col. 10, ln. 35, discloses that Shape factor 1 is a determination of the reduction in magnitude of the mid-portion of an inspiratory event, which is indicative of an “M-shape;” Fig. 6a depicts the shape factor as applied to M-shape inspiratory events).  Berthon-Jones teaches that use of such a shape factor proves the most sensitive indication of upper airway stability (Col. 12, ln. 7).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shape index of Matthews to include a shape index capable of detecting-M-shape flow functions as taught by Berthon-Jones in order to have a high sensitivity in detection of upper airway partial obstructions.	
Response to Arguments
9.	Applicant’s arguments filed on 3/16/22 on Pages 7-8 with respect to claim 1 and regarding Matthews’ Qwpeak indicating nothing about “a degree of change in ventilation between a current breath and recent breath history” has been considered, but are not persuasive. While Qwpeak itself only makes calculations regarding a single breath, the final result “a” (see the table of [0239]) takes into account a “long-term vote” and a “short term vote” that does make comparisons between a current breath waveform and recent breath history (see [0232]-[0237] for calculating the “long-term trend voting” and the “short-term trend voting”). It is this final result “a” for Qwpeak that is considered to be “a ventilation measure representing a degree of change in ventilation between a current breath and recent breath history.”
10.	Applicant’s arguments filed on 3/16/22 on Pages 8-9 with respect to claim 1 and regarding Matthews not disclosing calculating a treatment setting as a “proportional function” of both the degree of partial obstruction and the degree of change in ventilation have been considered, but are not persuasive. First, the “final vote” disclosed in [0239] is a function of the results of Qwpeak, roundness, flatness, and skewness. The value of this final vote and changes of this final vote over time then dictates the treatment setting in a proportional manner (either continue ramping up the pressure at a given rate as indicated by curve 506 in Fig. 26 if the final vote stays at 1 or 3 after 2.5 minutes of initial ramping, or decrease the pressure at a given rate as indicated by pressure curve 510 if the final vote stays at 2 or 2.5 after 2.5 minutes of the initial ramping; see [0259]).

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785